Citation Nr: 1131203	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in March 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

This appeal was previously remanded by the Board for additional development including providing the Veteran with another VA examination.  That development has been completed.  As there was substantial compliance with the Board's prior remand order, the case is now ready for appellate review.  Stegall v West, 98 Vet. App. 268 (1998).

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The Board referred the issue back to the RO for adjudication in a June 2010 decision.  As the record remains silent regarding any development of the Veteran's claim, it is again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes.  

2.  The Veteran has left ear hearing loss for VA purposes. 

3.  The Veteran had complaints of hearing loss during military service.

4.  The Veteran's left ear hearing loss is causally and etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss, but not right ear hearing loss, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2009), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.   

Additionally, the veteran was afforded two VA examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has bilateral hearing loss related to service.  The Veteran notes that he was exposed to loud noise during service.  He also reports that his hearing loss began during service.

The Veteran has a current diagnosis of hearing within normal limits from 500 to 2000 Hertz sloping to severe sensorineural hearing loss from 3000 to 4000 Hertz bilaterally as seen in the July 2010 examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
20
20
15
30
30

Speech discrimination scores were 100 percent bilaterally.  

The record contains two other audiological examinations.  During a December 2006 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
25
LEFT
20
20
20
30
30

Speech discrimination scores were 100 percent bilaterally.  

A February 2010 private audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
30
LEFT
25
20
15
35
45

Speech discrimination scores were 96 percent bilaterally.  

Based on the findings above, the Veteran does not have hearing loss in the right ear for VA purposes.  The Veteran does have hearing loss in the left ear for VA purposes, as one auditory threshold is 40 decibels or above in at least one audiological examination.  38 C.F.R. § 3.385.  

Without a current disability in the right ear, service connection cannot be granted for right ear hearing loss.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The Board must then consider whether service connection is warranted for left ear hearing loss.  Upon entrance into service in December 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-10
0
0
LEFT
20
0
-5
10
0


In August 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
15
LEFT
25
15
15
35
25

Service treatment records show complaints of hearing loss after exposure to noise in January 1970.  The record showed decreased hearing for six weeks.  An audiogram at the time revealed slight progressive hearing loss since August 1969.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
20
15
LEFT
40
30
25
40
30

The Veteran was provided with ear plugs.  After remaining away from the noise for two days, the record showed some improvement.  At separation from service in March 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
0
5
5
10
15

  
The Veteran's service treatment records do show an upward shift in pure tone thresholds between entrance into service and separation from service.   As noted by the United States Court of Veterans Appeals (Court):  "[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  

Post-service, the record contains conflicting medical opinions regarding the etiology of the Veteran's hearing loss.  The VA examiner in December 2006 determined that although threshold shifts were noted in service, these threshold shifts did not represent permanent threshold shifts and did not represent permanent hearing loss.  The examiner cited the Veteran's normal audiometric thresholds at separation from service and opined that any subsequent increase in thresholds was due to the Veteran's age and not his military noise exposure.  He concluded that the Veteran's hearing loss is less likely than not related to military service, particularly to military noise exposure.

In May 2007, a private examiner diagnosed sensorineural hearing loss most likely secondary to noise exposure.  He did not comment further.  Another private examiner in July 2007 noted that it is certainly possible that the Veteran's current hearing loss is due in part to his noise exposure while in military service.  The examiner noted some inconsistencies in the military audiometric studies and opined that they may not be as useful as one would think.  He additionally stated that one would have to make a strong argument that at least without military service it would be more difficult to explain his hearing loss since in military service the noise exposure he encountered certainly could have produced the hearing loss that he has.  

A March 2010 letter from a private examiner showed a diagnosis of mild high frequency sensorineural hearing loss in the left ear.  The examiner reviewed the Veteran's military service records and found documentation of decreased hearing threshold levels while in the military and documentation of progressive hearing loss  by military personnel.  The examiner noted that although hearing threshold levels may have been within normal limits upon separation from service, there is a significant threshold shift noted (10dB or more) as compared to his induction threshold levels.  The examiner opined that it is at least as likely as not that the Veteran's hearing loss was caused by or contributed to by noise exposure while in the military.  

Finally, a VA examiner provided an opinion in July 2010.  After review of service treatment records, a personal interview, and audiometric testing, the examiner opined that the Veteran's hearing loss is less likely as not the result of noise exposure during military service, as the Veteran's hearing was within normal limits during military service.  

Each examiner noted above provided the Veteran an audiological evaluation and reviewed his service treatment records, or at a minimum had an accurate history of the Veteran's noise exposure and hearing loss during service.  The VA examiners provided a rationale for their opinion, noting hearing within normal limits at separation from service.  The private examiner in March 2010 also provided a rationale for her opinion, noting an increase in thresholds between induction and separation.  Given the competent, yet conflicting, medical opinions of record, the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's current left ear hearing loss is related to his noise exposure during service.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 


ORDER

Service connection for left ear hearing loss is granted. 

Service connection for right ear hearing loss is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


